Bronson, J.
I concur in the affirmance of the judgment. After the argument and submission of this case before this court, the appellants requested that, since this court had indicated, during the oral argument, that the judgment should be affirmed, the judgment involved should be reinstated, and the appellants subrogated to the rights of the judgment creditor. The majority opinion, herein, has allowed this request as a motion and modified the judgment accordingly. This request or motion, as it appears, was first made before this court. I am of the opinion that this motion should be addressed to the trial court, and that the judgment should not be reinstated as a full lien of a docketed judgment, unless it clearly appears to the trial court that no intervening rights would be thereby prejudiced.